Citation Nr: 1530622	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issue of entitlement to service connection for strokes has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran does not have a current heart disability, including ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, the evidence does not support that the Veteran has ischemic heart disease.  He was specifically afforded a VA heart examination in May 2012 at which the examiner reviewed the Veteran's records and found no evidence of ischemic heart disease.  Therefore, the presumption does not apply, and the Board will next consider whether the Veteran has another heart disability related to his service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for a heart disability.  Specifically, in his claim he stated that he has an elongated aorta and partial blockage in his carotid artery and was told that he may have had a minor heart attack.

The Veteran was noted to have an elongated aorta on a November 2009 chest x-ray that found no acute cardiopulmonary abnormality.  His reported epigastric pain at that time was attributed to diastolic dysfunction, which was treated with anti-hypertensives.  In June 2011 the Veteran underwent a myocardial perfusion scan and magnetic resonance imaging, which were found to be normal.  He underwent an echocardiogram in July 2012 as well as a carotid ultrasound of the dopplers that showed minimal stenosis.

The VA examiner who opined that the Veteran did not have ischemic heart disease in May 2012 again reviewed the Veteran's record in May 2014 and opined that the Veteran has no diagnosed heart disease at all.  He explained that other than an electrocardiogram abnormality not inconsistent with an old inferior myocardial infarction and mild concentric left ventricular hypertrophy seen on a November 2009 echocardiogram that was reported to be of poor quality, extensive cardiac evaluation including multiple repeat echocardiograms and single-photon emission computed tomography studies have failed to demonstrate heart disease.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d 1372. 

Here, however, the Veteran, as a layperson, is not competent to diagnose himself with a heart disability, a complex medical issue involving specialized testing, for which the Veteran does not have the education, training, or experience to competently opine.  See Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer). 

The Board finds the May 2014 opinion of the VA examiner that the Veteran does not have a diagnosed heart disease to be highly probative as the examiner reviewed the Veteran's medical records and discussed his past cardiac testing in rendering his opinion.  While the evidence does show, for example, that the Veteran has an elongated aorta, the evidence does not support that any such physical differences have resulted in a current heart disability.

While the Board must deny the Veteran's claim as a preponderance of the evidence is against showing that the Veteran has a current heart disability, the Veteran is reminded that should he have a disability in the future, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2012, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2012 and an additional VA medical opinion was obtained in May 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a heart disability is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


